Illinois Official Reports

                                       Appellate Court



                  Wells Fargo Bank, N.A. v. Sanders, 2015 IL App (1st) 141272



Appellate Court           WELLS FARGO BANK, N.A., as Trustee, Plaintiff-Appellee, v.
Caption                   PHILLIP SANDERS, Defendant-Appellant.



District & No.            First District, Fifth Division
                          Docket No. 1-14-1272



Filed                     May 22, 2015
Rehearing denied          June 17, 2015


Decision Under            Appeal from the Circuit Court of Cook County, No. 11-CH-40914; the
Review                    Hon. Lisa A. Marino, Judge, presiding.



Judgment                  Affirmed.



Counsel on                Margaret A. Lundahl, of Chicago, for appellant.
Appeal
                          Ralph T. Wutscher and Jeffrey T. Karek, both of McGinnis Wutscher
                          LLP, of Chicago, for appellee.



Panel                     JUSTICE REYES delivered the judgment of the court, with opinion.
                          Justice McBride concurred in the judgment and opinion.
                          Justice Gordon dissented, with opinion.
                                             OPINION

¶1       Defendant Phillip Sanders appeals from the circuit court of Cook County’s order
     dismissing his petition brought pursuant to section 2-1401 of the Code of Civil Procedure
     (Code) (735 ILCS 5/2-1401 (West 2012)). On appeal, defendant contends that: (1) his
     petition was not ripe for adjudication under People v. Laugharn, 233 Ill. 2d 318 (2009); (2)
     the court lacked personal jurisdiction to enter the judgment of foreclosure; and (3) the circuit
     court erred in dismissing his petition on the merits. For the following reasons, we affirm the
     judgment of the circuit court.

¶2                                       I. BACKGROUND
¶3       This matter commenced as a mortgage foreclosure action pursuant to the Illinois
     Mortgage Foreclosure Law (Foreclosure Law) (735 ILCS 5/15-1501 et seq. (West 2012)).
     Plaintiff, Wells Fargo Bank, N.A., filed a complaint on November 30, 2011, alleging
     defendant was in default in the amount of $148,682.71 for failing to pay his mortgage on the
     property located at 9821 South Aberdeen Street in Chicago. On December 4, 2011, defendant
     was served by substitute service on John Sanders at 6629 South Bishop Street in Chicago.
¶4       On May 8, 2012, plaintiff presented its motion for default judgment of foreclosure.
     Defendant appeared in court and plaintiff withdrew its motion, as the circuit court granted
     defendant 28 days to file his appearance and answer or otherwise plead. Defendant, however,
     did not do so, and on July 24, 2012, a default judgment of foreclosure was entered by the
     circuit court.
¶5       On August 23, 2012, defendant, through counsel, filed a “motion to reconsider and vacate
     the prior judgment.” The notice of motion provided in the record did not include a date when
     defendant would present the motion nor did it indicate under which section of the Code the
     motion was being brought. In addition, only two pages of this motion are contained in the
     record on appeal; one includes the prayer for relief, the other consists of the attorney’s
     verification. According to the two-page document submitted, defendant requested the court
     to vacate the default judgment on the basis that counsel was late to court the day the
     judgment was entered. Defendant’s counsel also requested leave to file his appearance and
     answer. Attached to defendant’s motion was a file stamped copy of the answer, which
     contained general denials along with an assertion that plaintiff lacked standing and that
     defendant was not properly served with summons. The record does not contain an order
     disposing of the motion. The record also does not contain an order granting defense counsel
     leave to file his appearance or answer.
¶6       On October 25, 2012, the property was sold to plaintiff as the highest bidder at the
     judicial sale. Plaintiff presented its motion to confirm the sale. On November 27, 2012,
     defendant contested the order approving the sale and the circuit court entered a briefing
     schedule and set the matter for hearing on January 8, 2013. The hearing for the confirmation
     of the sale was continued to March 15, 2013, to allow plaintiff time to file its reply.
     Thereafter, on March 15, 2013, the circuit court entered the order approving the sale. None of
     the briefs pertaining to the confirmation of the sale are included in the record on appeal.
¶7       On April 1, 2013, defendant filed a “motion to reconsider and vacate the prior judgment
     order” entered on March 15, 2013. Defense counsel asserted that on the morning of March


                                                -2-
       15, 2013, he was hospitalized as a result of an automobile accident and, therefore, did not
       appear in court. Defendant requested “this court *** reconsider this matter and give the
       Defendant an opportunity to present his motion; to vacate the judgment and save his home.”
       The notice of motion again failed to include a date when defendant would present the motion
       to reconsider.
¶8         However, on June 4, 2013, the circuit court entered an order continuing defendant’s
       motion to reconsider to July 17, 2013, due to the fact defendant failed to provide the court
       with a courtesy copy of the motion. On July 17, 2013, defendant withdrew his motion to
       reconsider with leave to refile. According to the record, defendant never refiled the motion to
       reconsider. Thereafter, defendant filed numerous pro se motions; however, only defendant’s
       section 2-1401 petition filed March 31, 2014, is pertinent to this appeal.
¶9         Defendant filed his section 2-1401 petition on March 31, 2014, with the aid of an
       attorney. The petition sought vacatur of the default judgment of foreclosure and any orders
       dependent on that order. It alleged that: (1) he did not receive service of process; (2) plaintiff
       lacked standing; (3) the circuit court failed to rule on a pending motion in violation of section
       2-1203 of the Code (735 ILCS 5/2-1203 (West 2012)); (4) there was a wrongful eviction; and
       (5) the affidavit filed in support of the judgment of foreclosure was insufficient. The petition
       further requested a preliminary injunction preventing his eviction from the property while the
       matter was pending. The record does not demonstrate that the petition was ever scheduled to
       be presented before the court; however, the circuit court’s written memorandum indicates
       that the matter was “styled as an ‘emergency’ motion and spindled on the Court’s 10:00
       default call on April 15, 2014.”
¶ 10       Attached to the petition was a notarized affidavit from defendant in which he averred that
       since 2006 he had resided at 9821 South Aberdeen in Chicago with his wife and “other
       relatives.” The “house at 6629 S. Bishop in the city of Chicago belongs to my mother and no
       one named John Sanders lives there.” He further stated that in 2011 he hired an attorney to
       assist in the foreclosure case, and on August 23, 2012, the attorney filed a motion to vacate
       the July 24, 2012, default order and that motion was never ruled upon. Defendant also
       attested that one of plaintiff’s agents attempted to evict him and changed the locks at the
       property on February 19, 2014. Defendant in turn changed the locks back and continued to
       reside at the property.
¶ 11       The petition also included numerous exhibits, including two service affidavits, one which
       indicated defendant was served by substitute service on December 4, 2011, at 4:23 p.m. at
       “Phillip Sanders’s usual place of abode, 6629 S Bishop St, Chicago, IL 60636, with his/her
       Brother, John Sanders, a person of his/her family, or other person residing there, over the age
       of 13 years who was informed of the contents of the Summons and Complaint To Foreclose
       Mortgage.”
¶ 12       No report of proceedings, bystander’s report, or agreed statement of facts pertaining to
       the hearing on this emergency motion was submitted to this court for our consideration. The
       circuit court, however, in its April 15, 2014, written order, asserted defendant’s petition was
       either denied or stricken for multiple reasons. First, the circuit court struck defendant’s
       motion because (1) the petition was filed on the improper call in violation of the “Mortgage
       Foreclosure Courtroom Procedures” and (2) the petition was improperly served and plaintiff
       had not waived its right to service. Second, the circuit court found that under U.S. Bank
       National Ass’n v. Prabhakaran, 2013 IL App (1st) 111224, it lacked jurisdiction over the

                                                   -3-
       petition. Third, the circuit court denied the petition on the merits because defendant waived
       any objection to jurisdiction over his person 60 days after he participated in the cause of
       action pursuant to section 15-1505.6(a)(ii) of the Foreclosure Law (735 ILCS
       5/15-1505.6(a)(ii) (West 2012)) and he failed to present “new facts” that were
       undiscoverable at the time of the original action.
¶ 13       Defendant filed the instant appeal on April 24, 2014.

¶ 14                                          II. ANALYSIS
¶ 15       On appeal, defendant argues the circuit court erred in denying his section 2-1401 petition
       because: (1) it was not ripe for adjudication; (2) the judgment of foreclosure was void for
       lack of personal jurisdiction; and (3) his petition had merit.
¶ 16       We review the dismissal of a section 2-1401 petition de novo. People v. Vincent, 226 Ill.
2d 1, 13 (2007). De novo consideration means we perform the same analysis that a circuit
       court would perform. Khan v. BDO Seidman, LLP, 408 Ill. App. 3d 564, 578 (2011). Section
       2-1401 establishes a procedure for seeking relief from judgments more than 30 days after
       their entry. 735 ILCS 5/2-1401 (West 2012). Typically, to be entitled to relief pursuant to
       section 2-1401, the petitioner must set forth specific factual allegations supporting: (1) the
       existence of a meritorious defense or claim; (2) due diligence in presenting this defense or
       claim to the circuit court in the original action; and (3) due diligence in filing the section
       2-1401 petition for relief. Smith v. Airoom, Inc., 114 Ill. 2d 209, 220-21 (1986). The purpose
       of a section 2-1401 petition is to bring facts to the attention of the circuit court which, if
       known at the time of judgment, would have precluded its entry. Paul v. Gerald Adelman &
       Associates, Ltd., 223 Ill. 2d 85, 94 (2006). The petitioner has the burden of establishing these
       elements by a preponderance of the evidence. Id. at 95.
¶ 17       In general, a section 2-1401 petition must be filed within two years of the entry of
       judgment. 735 ILCS 5/2-1401(c) (West 2012). The two-year limitation period, however, does
       not apply when the petitioner alleges the judgment is void. Sarkissian v. Chicago Board of
       Education, 201 Ill. 2d 95, 103 (2002). Moreover, where a judgment is challenged on
       voidness grounds there is no need for the petitioner to establish that it had acted with due
       diligence or to allege that a meritorious defense existed. Id. at 105.
¶ 18       The filing of a section 2-1401 petition is considered a new proceeding, not a continuation
       of the old one. 735 ILCS 5/2-1401(b) (West 2012). Accordingly, it follows that the
       respondent may answer or move to dismiss the petition either under section 2-615 of the
       Code (735 ILCS 5/2-615 (West 2012)) for failure to state a claim or under section 2-619 of
       the Code (735 ILCS 5/2-619 (West 2012)) based on an affirmative defense. Blazyk v. Daman
       Express, Inc., 406 Ill. App. 3d 203, 207 (2010). Thus, we turn to consider defendant’s initial
       argument regarding whether the section 2-1401 petition was ripe for adjudication.

¶ 19                      A. Whether the Petition Was Ripe for Adjudication
¶ 20       Defendant contends that the circuit court erred in denying his petition because it was
       dismissed sua sponte before 30 days had lapsed as required by Laugharn. Defendant asserts
       that because the circuit court dismissed the petition 15 days after it was filed, this court
       should reverse and remand for further proceedings.



                                                  -4-
¶ 21       Plaintiff responds that Laugharn did not create a bright-line rule for vacating section
       2-1401 dismissals entered sua sponte prior to the statutory 30-day period. Plaintiff further
       asserts that because there is no transcript of the hearing, stipulation, or bystander’s report in
       the record demonstrating whether the order was in fact entered sua sponte, we must therefore
       presume that the dismissal was proper as it is defendant’s burden to present a sufficiently
       complete record of the proceedings to support his claims of error. Foutch v. O’Bryant, 99 Ill.
2d 389, 391-92 (1984).
¶ 22       In Laugharn, the defendant filed a section 2-1401 petition and nine days later, the circuit
       court sua sponte dismissed the petition for being untimely. Laugharn, 233 Ill. 2d at 320-21.
       Our supreme court held that dismissal of a section 2-1401 petition before the expiration of
       the 30-day period to answer or otherwise plead was “premature” and required vacatur. Id. at
       323. The court reasoned that under Rule 105(a), the responding party must “file[ ] an answer
       or otherwise file[ ] an appearance in the office of the clerk of the court within 30 days after
       service” (internal quotation marks omitted). Id. Thus, because the defendant’s section 2-1401
       petition was dismissed before the expiration of the 30-day period it “short-circuited the
       proceedings and deprived the State of the time it was entitled to answer or otherwise plead.”
       Id.
¶ 23       Plaintiff maintains that due to the lack of a record of proceedings, a stipulation, or a
       bystander’s report, defendant cannot demonstrate that the circuit court sua sponte dismissed
       his petition. We note that the absence of a transcript does not preclude appellate review
       because Supreme Court Rule 323 provides the appellant with a means to reconstruct an
       absent record. Ill. S. Ct. R. 323 (eff. Dec. 13, 2005). Here, however, defendant has failed to
       reconstruct the record with either a bystander’s report or an agreed statement of facts filed by
       the parties. See id. Defendant, as the appellant, bears the burden of providing a sufficiently
       complete record to support his claim or claims of error, and in the absence of such a record
       on appeal, “it will be presumed that the order entered by the trial court was in conformity
       with law and had a sufficient factual basis.” Foutch v. O’Bryant, 99 Ill. 2d 389, 391-92
       (1984). Moreover, any doubt arising from the incompleteness of the record will be resolved
       against the appellant. Id. at 392.
¶ 24       Although the record contains the written memorandum issued by the circuit court
       disposing of the section 2-1401 petition, without the transcripts or a bystander’s report of the
       April 15, 2014, hearing in this matter, we are unable to review the question of whether the
       circuit court ruled on defendant’s petition in contravention of Laugharn. See Corral v. Mervis
       Industries, Inc., 217 Ill. 2d 144, 156-57 (2005) (an issue relating to a circuit court’s factual
       findings and basis for its legal conclusions obviously cannot be reviewed absent a report or
       record of the proceedings). Since the burden is on defendant as appellant to provide a
       complete record on appeal, we must presume that the circuit court properly considered
       defendant’s section 2-1401 petition was ripe for adjudication. See Gowler v. Ferrell-Ross
       Co., 206 Ill. App. 3d 194, 213 (1990) (“A court of review is not obligated to search the
       record for evidence on which to base reversal, and, unless reference is made to those parts of
       the record supporting reversal, the argument will not be considered.”).
¶ 25       In making this determination, we note that there is nothing in the record to support that
       defendant’s petition was ruled on sua sponte. A motion is considered to be ruled on
       sua sponte when it is “[w]ithout prompting or suggestion; on its own motion” by the circuit
       court. Black’s Law Dictionary 1560 (9th ed. 2009). As discussed previously, however,

                                                   -5-
       defendant has failed to provide us with a complete record, including this emergency motion,
       in order to fully consider this issue. Therefore, we do not know the basis of the emergency or
       whether the petition was attached to the emergency motion. Moreover, without a record of
       proceedings, we do not know whether defendant requested leave to file the petition, a
       briefing schedule on the petition, or that the petition be considered on its face. The lack of a
       record on appeal accordingly precludes us from being able to consider defendant’s
       arguments. See Gowler, 206 Ill. App. 3d at 213.
¶ 26       Additionally, defendant argues in his appellate brief that the petition was served on
       plaintiff’s counsel by personal service. In support of this statement, defendant directs us to
       the record containing the notice of filing of his section 2-1401 petition. The notice, however,
       does not contain the proper proof of service as it does not contain the requisite signed section
       1-109 certification and does not expressly identify upon which individual the petition was
       served. There is no other evidence in the record that demonstrates plaintiff received service
       of the section 2-1401 petition. Thus, the evidence defendant directs us to consider that the
       petition was properly before the court is lacking and is yet another reason we decline to
       consider this argument. Therefore, presuming the circuit court properly considered the
       petition was ripe for adjudication, we turn to consider defendant’s other arguments on appeal.

¶ 27                                  B. Lack of Personal Jurisdiction
¶ 28        Defendant next asserts the judgment of foreclosure is void for lack of personal
       jurisdiction. Specifically, he contends that the circuit court lacked personal jurisdiction over
       him as he was not properly served by substitute service. Defendant maintains he did not
       reside at the address listed in the service affidavit at the time of service. In addition, he
       contends that John Sanders did not reside at the property where he was served.
¶ 29        Plaintiff responds that the circuit court properly denied defendant’s section 2-1401
       petition because defendant’s assertion that he was not properly served was time barred under
       section 15-1505.6 of the Foreclosure Law (735 ILCS 5/15-1505.6 (West 2012)).
¶ 30        Section 15-1505.6 provides in relevant part:
                     “(a) In any residential foreclosure action, the deadline for filing a motion to
                dismiss the entire proceeding or to quash service of process that objects to the court’s
                jurisdiction over the person, unless extended by the court for good cause shown, is 60
                days after the earlier of these events: (i) the date that the moving party filed an
                appearance; or (ii) the date that the moving party participated in a hearing without
                filing an appearance.” Id.
       Plaintiff argues that defendant participated in the May 8, 2012, hearing on the motion for
       default judgment; thus, under section 15-1505.6, defendant was required to object to the
       circuit court’s jurisdiction within 60 days of that date. Id. Plaintiff concludes that defendant
       failed to meet this deadline because he did not timely object to the court’s jurisdiction until,
       at the earliest, August 23, 2012.
¶ 31        We agree that defendant failed to timely file his objection to the circuit court’s
       jurisdiction as provided in section 15-1505.6 of the Foreclosure Law. The record discloses
       that on May 8, 2012, defendant appeared at the hearing on plaintiff’s motion for default
       judgment and the circuit court granted defendant 28 days to file his appearance and answer or
       otherwise plead. As a result, plaintiff withdrew its motion. Defendant, however, did not file


                                                   -6-
       his answer, in which he contested jurisdiction (as well as plaintiff’s lack of standing), until
       August 23, 2012, more than 60 days later. On appeal, defendant asserts that he was
       represented by counsel who did not have an appearance on file at the time and, thus, counsel
       “had no standing.” The May 8, 2012, order, however, does not indicate whether defendant
       was or was not represented by counsel and the record provided does not include a transcript
       of the proceedings or a bystander’s report. Thus, we have no record of the May 8, 2012,
       proceeding and are not informed by the record as to who was present on defendant’s behalf.
       We will not rely on defendant’s bare assertion of what occurred or who appeared at that
       proceeding. Because it is defendant’s burden to provide us with a sufficiently complete
       record, any doubts arising from the absence of a record will be resolved against him. Foutch,
       99 Ill. 2d at 391-92. We conclude defendant waived jurisdiction when he participated in the
       May 8, 2012, hearing and failed to contest the court’s jurisdiction within the 60 days required
       by section 15-1505.6 of the Foreclosure Law. See BAC Home Loans Servicing, LP v.
       Pieczonka, 2015 IL App (1st) 133128, ¶ 12. Thus, the circuit court did not err in dismissing
       defendant’s section 2-1401 petition on this basis.
¶ 32        Moreover, even if defendant had not violated the 60-day deadline, we find he still waived
       his jurisdictional objection for two reasons. First, section 2-301 of the Code does not
       specifically provide that a defendant may contest jurisdiction in an answer. 735 ILCS 5/2-301
       (West 2012). In fact, it expressly sets forth that a party may contest jurisdiction only “by
       filing a motion to dismiss the entire proceeding or any cause of action involved in the
       proceeding or by filing a motion to quash service of process” and that “[s]uch a motion may
       be made singly or included with others in a combined motion, but the parts of a combined
       motion must be identified in the manner described in Section 2-619.1.” 735 ILCS 5/2-301(a)
       (West 2012).
¶ 33        Second, it is unclear from the two pages of defendant’s “motion to reconsider and vacate
       the prior judgment,” which were included in the record on appeal, whether defendant
       contested jurisdiction in that motion. From the limited record we do have, we can only
       discern that defendant sought vacatur of the judgment because his attorney was not present in
       court when the judgment of foreclosure was entered. As previously discussed, pursuant to
       section 2-301 of the Code, objections to jurisdiction may be included in a motion to dismiss
       or by filing a motion to quash service of process. 735 ILCS 5/2-301(a) (West 2012). Thus,
       “[i]f the objecting party files a responsive pleading or a motion (other than a motion for an
       extension of time to answer or otherwise appear) prior to the filing of a motion in compliance
       with subsection (a), that party waives all objections to the court’s jurisdiction over the party’s
       person.” 735 ILCS 5/2-301(a-5) (West 2012). Although we acknowledge that the character of
       a motion is determined by its content and not its title or label (OneWest Bank, FSB v. Topor,
       2013 IL App (1st) 120010, ¶ 15), we cannot glean from the record provided whether
       defendant’s “motion to reconsider and vacate the prior judgment” constituted a proper
       motion contesting jurisdiction as required by section 2-301 of the Code, as we do not have
       the entire contents of the motion included in the record. Accordingly, where the record is
       incomplete “it will be presumed that the order entered by the trial court was in conformity
       with law and had a sufficient factual basis.” Foutch, 99 Ill. 2d at 391-92. For these reasons,
       we conclude that defendant waived his objection that the circuit court lacked jurisdiction
       over his person.



                                                   -7-
¶ 34       Lastly, having concluded defendant waived his objection that the circuit court lacked
       jurisdiction over his person, we decline to address defendant’s other argument that the circuit
       court erred when it found it did not have jurisdiction to hear his section 2-1401 petition
       relying on Prabhakaran. We acknowledge, however, that unlike the facts in this case, the
       defendant in Prabhakaran did not assert that the judgment was void for lack of personal
       jurisdiction. Prabhakaran, 2013 IL App (1st) 111224, ¶ 30. As previously discussed, a void
       judgment may be attacked at any time, even outside of the two years allowed under section
       2-1401 of the Code. Sarkissian, 201 Ill. 2d at 103.

¶ 35               C. Whether Defendant Was Entitled to Relief Under Section 2-1401
¶ 36        As previously discussed, to be entitled to relief pursuant to section 2-1401, the petitioner
       must set forth specific factual allegations supporting: (1) the existence of a meritorious
       defense or claim; (2) due diligence in presenting this defense or claim to the circuit court in
       the original action; and (3) due diligence in filing the section 2-1401 petition for relief. Smith,
114 Ill. 2d at 220-21. The purpose of a section 2-1401 petition is to bring facts to the
       attention of the circuit court which, if known at the time of judgment, would have precluded
       its entry. Paul, 223 Ill. 2d at 94. The petitioner has the burden of establishing these elements
       by a preponderance of the evidence. Id. at 95. Where, as here, a trial court dismisses a section
       2-1401 petition, or enters judgment on the pleadings of said petition without holding an
       evidentiary hearing, the standard of review to be applied is de novo. Cavalry Portfolio
       Services v. Rocha, 2012 IL App (1st) 111690, ¶ 9 (citing Vincent, 226 Ill. 2d at 14). De novo
       consideration means we perform the same analysis that a circuit court would perform. Khan,
408 Ill. App. 3d at 578. Thus, we first turn to consider whether defendant presented sufficient
       evidence to establish a meritorious defense.

¶ 37                                        1. Meritorious Defense
¶ 38       On appeal, defendant asserts four defenses: (1) plaintiff lacked standing; (2) section
       2-1203 of the Code prohibited the circuit court from entering the order confirming the sale;
       (3) the order of possession was void because plaintiff failed to name other occupants in a
       supplementary petition or to initiate a forcible entry and detainer proceeding; and (4)
       plaintiff’s affidavit in support of the entry of a judgment of foreclosure was insufficient.
¶ 39       We first address whether defendant presented a meritorious defense that plaintiff lacked
       standing. Defendant maintained plaintiff lacked standing in the answer filed on August 23,
       2013. This affirmative defense, however, was asserted after the default judgment of
       foreclosure was entered. Defendant’s default resulted in his admission that plaintiff had
       standing. See Mortgage Electronic Registration Systems, Inc. v. Barnes, 406 Ill. App. 3d 1,
       6-7 (2010) (finding the defendant failed to timely raise the standing issue and, as a result,
       forfeited it). Since defendant forfeited the standing issue, we did not need to consider
       whether the plaintiff actually had standing. Nationwide Advantage Mortgage Co. v. Ortiz,
       2012 IL App (1st) 112755, ¶ 26.
¶ 40       Defendant next asserts that the order approving the sale is void because section 2-1203 of
       the Code prohibited its entry. Section 2-1203 of the Code provides in relevant part that in all
       cases tried without a jury a party may, within 30 days after the entry of judgment file a
       motion to vacate the judgment. 735 ILCS 5/2-1203 (West 2012). A properly filed section
       2-1203 motion will stay the enforcement of a judgment. Id. In this case, defendant filed a

                                                    -8-
       “motion to reconsider and vacate the judgment” within 30 days of the entry of the default
       judgment of foreclosure. The motion included in the record on appeal, however, contains
       only the last two pages of the motion; the prayer for relief page and the verification page.
       Neither page indicates under which section of the Code defendant seeks relief. Accordingly,
       based on the record presented, we do not know whether defendant brought his motion under
       section 2-1203 of the Code or some other provision of the Code, such as section 2-1301. As
       previously discussed, it is defendant’s burden as the appellant to provide a sufficiently
       complete record to support his claim of error, and in the absence of such a record on appeal,
       it will be presumed that the order entered by the trial court was in conformity with the law
       and had a sufficient factual basis. Foutch, 99 Ill. 2d at 391-92.
¶ 41       Defendant also maintains as a meritorious defense that “the order [for possession] and the
       statute require[d] Plaintiff to name other occupants in a supplementary petition or in a
       forcible proceeding. Plaintiff’s attempt to enforce the order of possession is therefore both
       void as noted above and not according to mortgage foreclosure procedures.” Defendant cites
       no relevant authority in support of this argument in violation of Illinois Supreme Court Rule
       341(h)(7) (eff. Feb. 6, 2013). This alone is reason to find defendant’s argument forfeited. See
       Housing Authority v. Lyles, 395 Ill. App. 3d 1036, 1040 (2009) (arguments that do not satisfy
       Rule 341 do not merit consideration on appeal and may be rejected for that reason alone). In
       addition, defendant has failed to provide us with a record which demonstrates that plaintiff
       acted in contravention of the Foreclosure Law. Here, plaintiff specifically named only
       defendant as an occupant in the order of possession. As demonstrated by the record, this is
       due to the fact that defendant signed the mortgage, note, or loan documents as an unmarried
       man. Further, we can find no other individuals in the record who have an interest in the
       property that would require them to be specifically named in the complaint. See 735 ILCS
       5/15-1501(a) (West 2010). Plaintiff also generally named “unknown owners and nonrecord
       claimants” as defendants in the complaint and served them by publication. The interests of
       unknown owners and nonrecord claimants were foreclosed in the default judgment of
       foreclosure. An order approving the sale and an order of possession was entered against these
       unknown owners on March 15, 2013. Under section 15-1701(h) of the Foreclosure Law,
       plaintiff may file a supplemental petition for possession that specifically names additional
       occupants against whom possession is sought during the 90 days after the entry of the order
       confirming the sale. 735 ILCS 5/15-1701(h)(1) (West 2012). The record does not
       demonstrate that plaintiff sought to add any specifically named individuals in a supplemental
       order of possession within those 90 days. Accordingly, defendant has failed to demonstrate
       that plaintiff has acted in contravention of the Foreclosure Law.
¶ 42       We also note that after 90 days, a plaintiff may file a cause of action pursuant to the
       Forcible Entry and Detainer Act (735 ILCS 5/9-101 et seq. (West 2012)) against generically
       named unknown owners. Fairbanks Capital v. Coleman, 352 Ill. App. 3d 550, 560 (2004).
       Any information regarding such a cause of action as to the property at issue here is not
       included in the record on appeal. Accordingly, defendant’s argument that plaintiff failed to
       name the unknown owners in a forcible action is unsupported by the record and, thus,
       forfeited. Foutch, 99 Ill. 2d at 391-92.
¶ 43       Lastly, defendant asserts that the affidavit plaintiff presented in support of its motion for
       judgment of foreclosure was insufficient because the affiant lacked personal knowledge.
       Defendant’s argument on appeal is conclusory, as it does not explain exactly how the affiant


                                                   -9-
       lacked personal knowledge, nor does it provide any citations to relevant authority in violation
       of Rule 341(h)(7). Ill. S. Ct. R. 341(h)(7) (eff. Feb. 6, 2013). Arguments that do not comply
       with Rule 341(h)(7) do not merit consideration on appeal and may be rejected by this court
       for that reason alone. See Lyles, 395 Ill. App. 3d at 1040. Because defendant failed to comply
       with Rule 341(h)(7), we conclude he has forfeited this issue on appeal.

¶ 44                                          2. Due Diligence
¶ 45       In order for a circuit court to grant a section 2-1401 petition, in addition to setting forth a
       meritorious defense, a defendant must also assert that he was duly diligent: (1) in presenting
       this defense or claim to the circuit court in the original action; and (2) in filing the section
       2-1401 petition for relief. Smith, 114 Ill. 2d at 220-21. Even if defendant here had set forth a
       meritorious defense by a preponderance of the evidence, he has failed to argue on appeal that
       he was diligent in either manner. Additionally, defendant made no claim below that he was
       diligent in discovering and presenting his defenses to the trial court in the original action or
       in filing his section 2-1401 petition. In sum, defendant has failed to establish by a
       preponderance of the evidence a meritorious defense and that he was duly diligent.
       Accordingly, we affirm the judgment of the circuit court.

¶ 46                                      III. CONCLUSION
¶ 47      For the foregoing reasons, the judgment of the circuit court of Cook County is affirmed.

¶ 48      Affirmed.

¶ 49       JUSTICE GORDON, dissenting.
¶ 50       I must respectfully dissent. No transcript exists in the record on appeal of the court
       proceedings of April 15, 2014, because there were no court proceedings. The petition was
       filed on March 31, 2014. The record does not demonstrate that the petition was ever
       scheduled to be presented to the trial court and neither lawyer in this case indicates that he or
       she was present for a hearing; however, the trial court’s four-page written memorandum
       indicates that the matter was “styled as an ‘emergency’ motion and spindled on the Court’s
       10:00 default call on April 15, 2014.” It would follow that the trial court sua sponte
       dismissed defendant’s petition on the merits and also struck defendant’s petition based on his
       failure to follow the mortgage foreclosure courtroom procedures and his improper service on
       plaintiff by first-class mail.
¶ 51       Our Illinois Supreme Court instructs us under People v. Laugharn, 233 Ill. 2d 318 (2009),
       that a dismissal by the court of a section 2-1401 petition before the expiration of the 30-day
       period to answer or otherwise plead is premature and requires vacatur. A section 2-1401
       petition is considered to be a new action and a dismissal before the expiration of the 30-day
       period “short-circuit[s] the proceedings and deprive[s] the [opposing party] of the time it was
       entitled to answer or otherwise plead.” Laugharn, 233 Ill. 2d at 323. We realize that opposing
       counsel can expressly represent to the court its waiver of the 30-day time period and consent
       to a sua sponte decision on the merits, but opposing counsel in the case at bar does not argue
       that waiver expressly occurred here and does not indicate that a hearing actually occurred.
       Defendant’s petition was not ripe for adjudication because it was ruled on 15 days after it


                                                   - 10 -
was filed, and we should decline to address the merits of the petition. I would reverse and
remand for an evidentiary hearing.




                                         - 11 -